DETAILED ACTION 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andri et al. (US 2015/0154296 A1) in view of Stading et al. (US 2008/0043785 A1).
For claim 1, Andri et al. teaches a method for augmenting search results, the method comprising: receiving, by a processor, a location-based query [location based query searching, 0068: Andri]; searching, by the processor, a primary datastore for one or more candidates for the location-based query [data stores with grouping and search settings, 0062: Andri]; but does not teach identifying, by the processor, one or more data fields for the one or more candidates contained in a secondary datastore, the one or more data fields not contained in the primary datastore; augmenting, by the processor, the one or more candidates with the one or more data fields; and providing, by the processor, the augmented one or more candidates.
Stading et al. teaches identifying, by the processor, one or more data fields for the one or more candidates contained in a secondary datastore, the one or more data fields not contained in the primary datastore [searching external data sources for different types of varied or private data, 0033: Stading]; augmenting, by the processor, the one or more candidates with the one or more data fields [results from data extraction of fields from the secondary source for augmenting, 0046: Stading]; and providing, by the processor, the augmented one or more candidates [augment results using the secondary search candidates, 0046: Stading].
Andri et al. (US 2015/0154296 A1) and Stading et al. (US 2008/0043785 A1) are analogous art because they are from the same field of augmenting query results.
Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the location based querying and augmentation as described by Andri et al. with various data sources of results as taught by Stading et al.
The motivation for doing so would be for “an improved system and method of searching distributed data sources” [0004: Stading]. 
	Therefore, it would have been obvious to combine Andri et al. (US 2015/0154296 A1) and Stading et al. (US 2008/0043785 A1) for multiple types of data sources. 
For claim 2, Andri et al. and Stading et al. teaches:
The method of claim 1, wherein the one or more candidates are linked to entities in the secondary datastore [candidate results from second extracted data source used for linking results, 0046: Stading].
For claim 4, Andri et al. and Stading et al. teaches:
The method of claim 1, wherein the secondary datastore is only accessible to a selected group of users [data source accessible by private network, 0032: Stading].
For claim 5, Andri et al. and Stading et al. teaches:
The method of claim 1, wherein the secondary datastore is publicly available data source accessible by public network, 0032: Stading].
For claim 6, Andri et al. and Stading et al. teaches:
The method of claim 1, wherein the location-based query comprises a request for one or more points of interests in a geographic region [geographic region used for location based results, 0065-0066: Andri].
For claim 7, Andri et al. and Stading et al. teaches:
The method of claim 1, wherein different secondary datastores are used for location- based queries with different location references [data sources with data types that includes a category for geography, 0048: Stading].
For claim 8, Andri et al. and Stading et al. teaches:
The method of claim 1, further comprising: ranking, by the processor, the augmented one or more candidates for the location- based query based on a relevancy of each of the augmented one or more candidates to the location-based query [ranking based on relevance from list of results, 0094: Stading]; and providing, by the processor, the ranked augmented one or more candidates [augmenting of results based on query, 0094: Stading].
For claim 9, Andri et al. and Stading et al. teaches:
The method of claim 1, further comprising: filtering, by the processor, the augmented one or more candidates for the location- based query based on the location-based query and data stored in the one or more data fields [extracting data in fields from a secondary source to augment results, 0046-0048: Stading].
For claim 18, Andri et al. teaches:
An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs; the at least one memory configured to store the computer program code configured to, with the at least one processor, cause the at least one processor to: receive a location-based query [[location based query searching, 0068: Andri]; but does not teach identify an external data source that contains one or more data fields not contained in a geographic database; extract the one or more data fields from the external data source and store the one or more data fields in a secondary database with linking identifiers; execute a query on the geographic database to generate one or more candidates for the location-based query; augment the one or more candidates with the one or more data fields; and provide the augmented one or more candidates for presentation.
	Stading et al. teaches identify an external data source that contains one or more data fields not contained in a geographic database [searching external data sources for different types of varied or private data, 0033: Stading]; extract the one or more data fields from the external data source and store the one or more data fields in a secondary database with linking identifiers [extracting data in fields from a secondary source, 0047: Stading]; execute a query on the geographic database to generate one or more candidates for the location-based query [query and results based on geographical location data, 0048: Stading]; augment the one or more candidates with the one or more data fields [results from data extraction of fields from the secondary source for augmenting, 0046: Stading]; and provide the augmented one or more candidates for presentation [augment results using the secondary search candidates, 0046: Stading].
Andri et al. (US 2015/0154296 A1) and Stading et al. (US 2008/0043785 A1) are analogous art because they are from the same field of augmenting query results.
Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the location based querying and augmentation as described by Andri et al. with various data sources of results as taught by Stading et al.
The motivation for doing so would be for “an improved system and method of searching distributed data sources” [0004: Stading]. 
	Therefore, it would have been obvious to combine Andri et al. (US 2015/0154296 A1) and Stading et al. (US 2008/0043785 A1) for multiple types of data sources. 
For claim 19, Andri et al. and Stading et al. teaches:
The apparatus of claim 18, wherein the geographic database comprises a location graph [graphical maps of locations, 0042-0043: Stading].
For claim 20, Andri et al. and Stading et al. teaches:
The apparatus of claim 18, wherein the external data source is maintained by a different organization than an organization that maintains the geographic database [data sources with data types that includes a category for geography, 0048: Stading].
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
The 35 U.S.C. 101 Rejection against claims 10-17 have been overcome through 
amendments to the claim language.
	Applicant argues that Andri et al. (US 2015/0154296 A1) and Stading et al. (US 2008/0043785 A1) do not teach "identifying, by the processor, one or more data fields for the one or more candidates contained in a secondary datastore, the one or more data fields not contained in the primary datastore" and "augmenting, by the processor, the one or more candidates with the one or more data fields".
	Stading et al. teaches searching multiple data sources based on query from a destination device [Abstract, Stading].  Stading et al. then teaches using a search system that finds data from external other data sources for matching, along with having other structured data associated with the matches [0033: Stading].  The secondary source is used to capture ancillary information [0031: Stading].  The reference also teaches extracting certain data from the other sources to get information associated with the search results for presentation, thus augmenting the search results [0046: Stading].  Thus the reference clearly teaches "identifying, by the processor, one or more data fields for the one or more candidates contained in a secondary datastore, the one or more data fields not contained in the primary datastore" and "augmenting, by the processor, the one or more candidates with the one or more data fields".
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/14/2022 	

/AJITH JACOB/Primary Examiner, Art Unit 2161